Citation Nr: 1308411	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-15 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating higher than 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2005 of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a left knee disability and a 10 percent disability rating.

In a September 2003 rating decision, the Veteran was granted individual unemployability, accordingly the issue will not be considered in conjunction with the Veteran's claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In June 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is of record.  In September 2012, the Board remanded for additional development.  That development has been accomplished and the issue is now ready for adjudication.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  


FINDING OF FACT

The left knee disability is manifested by arthritis with painful motion.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2012).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records and medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were conducted in February 2005 and January 2010; the Veteran has not argued, and the record does not reflect, that the examinations were inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

These matters were most recently before the Board in September 2012, when the case was remanded to the VA RO (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain records from the Social Security Administration (SSA) and any outstanding VA medical center treatment records.  The Veteran's Social Security records were requested from the SSA, and in October 2012, the SSA responded that the Veteran's records had been destroyed.  The Veteran was notified of this in December 2012 and the Veteran sent his disability determination to be included in the claims file.  Further, the claims file includes contemporary VA medical center treatment records.  Thus, all of the actions previously sought by the Board through its prior development request have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  



There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Procedurally, in an April 2005 rating decision, the RO granted service connection for a left knee disability and assigned a 10 percent disability rating based on painful or limited motion on the joint under diagnostic code 5010 for arthritis due to trauma, rated as degenerative arthritis under diagnostic code 5003.  



Diagnostic Code 5003 provides that degenerative arthritis established by X-ray will be rated on the basis of limitation of motion, but when the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent for each major joint is to be awarded.  38 C.F.R. § 4.71a.

Additional diagnostic codes which may apply to the Veteran's left knee disability under Diagnostic Codes 5257, 5259, 5260 and 5261.

Under Diagnostic Code 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  The criterion for a 20 percent rating is moderate recurrent subluxation or lateral instability. 

Under Diagnostic Code 5259, the criterion for a 10 percent rating is symptomatic removal of semilunar cartilage.  That is the maximum rating under that Diagnostic Code.  38 C.F.R. § 4.71a.

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension).  

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a noncompensable rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 



Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004). 

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38C.F.R. § 4.45; DeLuca at 206-7.

Factual Background and Analysis

The Veteran was afforded a VA examination in February 2005.  The Veteran described back pain and shooting pains in his legs. It was noted that the Veteran wore a brace on his left knee.  Flare-ups were described as consisting of pain, but not weakness, fatigability, lack of endurance, or lack of coordination.  The Veteran also was noted to have used a cane for two years.  

Examination of the left knee revealed range of motion between 0 and 115 degrees which was limited by pain.  Strength was 5 out of 5 in the quadriceps and hamstring.  Sensation was normal. X-rays demonstrated some degenerative changes of the left knee.  





In December 2008, the Veteran declined an injection to the left knee.  

In January 2010, VA records show that the left knee was tender in the patellofemoral and medial joints.  The physician noted that the Veteran had pain in the left knee.  

In January 2010 on VA examination, there was no deformity, giving way, weakness or incoordination.  Instability, pain and stiffness were noted.  There were neither constitutional nor incapacitating episodes of arthritis.  The Veteran stated that he was able to stand for between fifteen and thirty minutes but was unable to walk more than a few yards.  There was no crepitation, grinding, instability, patellar abnormality, meniscus abnormalities, abnormal tendons or bursae or other abnormality found on physical examination.  

Range of motion testing revealed extension to 0 degrees and flexion to 90 degrees.  There was no objective evidence of pain following repetitive motion nor were there additional limitations after three repetitions of range of motion.  There was no joint ankylosis and the examiner noted that range of motion was not limited by pain, weakness, fatigue, incoordination or lack of endurance with three repetitions of motion or flares.  X-rays were reported as demonstrating mild degenerative joint disease in the left knee with little change from 2008.  

In May 2011, there was modest effusion with no gross instability.  

In June 2012, the Veteran testified that he experienced instability, pain and stiffness in the left knee.  He explained that he could not stand for very long without stiffness and instability.  He described pain and instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion limited to 45 degrees is rated 10 percent, flexion limited to 30 degrees is rated 20 percent.  Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a noncompensable rating.  


Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a.  The Veteran has not demonstrated flexion limited to any more than 90 degrees and normal extension is demonstrated, thus a higher rating based on limitation of range of motion is not warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability is rated 10 percent.  The Veteran has stated that he experienced left knee instability, however, there is no objective medical evidence of instability.  Physical examination did not demonstrate instability and May 2011 treatment notes also report no gross instability.  In the absence of evidence of any slight instability or subluxation, the criterion for a 10 percent rating for moderate instability or subluxation was not met under Diagnostic Code 5257. 

The 10 percent rating is the minimum rating for the knee.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).

For the reasons described above, the Veteran's symptoms do not warrant higher or additional ratings beyond the 10 percent.

Additional Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 



There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability levels and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for a left knee disability; there is no doubt to be resolved; and an increased rating is not warranted.


ORDER

A disability rating in excess of 10 percent for a left knee disability is denied.




____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


